

116 HRES 127 IH: Requesting the President transmit to the House of Representatives not later than 14 days after the date of the adoption of this resolution documents in his possession relating to the amount of funding previously enacted and currently unspent in certain public laws.
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 127IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mr. Smith of Missouri (for himself, Mr. Comer, Mr. Biggs, Mrs. Boebert, Mr. Burgess, Mr. Carter of Georgia, Mr. Cloud, Mr. Clyde, Mr. Fallon, Ms. Foxx, Mr. C. Scott Franklin of Florida, Mr. Gibbs, Mr. Good of Virginia, Mr. Gosar, Mr. Grothman, Ms. Herrell, Mr. Hice of Georgia, Mr. Higgins of Louisiana, Mrs. Hinson, Mr. Keller, Mr. Kelly of Mississippi, Mr. LaTurner, Ms. Mace, Mr. Norman, Mr. Obernolte, Mr. Sessions, and Mr. Smucker) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRequesting the President transmit to the House of Representatives not later than 14 days after the date of the adoption of this resolution documents in his possession relating to the amount of funding previously enacted and currently unspent in certain public laws.That the President is requested to transmit to the House of Representatives not later than 14 days after the date of the adoption of this resolution documents in his possession relating to the amount of funding previously enacted and currently unspent provided in the following laws:(1)The Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123).(2)The Families First Coronavirus Response Act (Public Law 116–127).(3)The CARES Act (Public Law 116–136).(4)The Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139).(5)Division N (relating to additional coronavirus response and relief) of the Consolidated Appropriations Act, 2021 (Public Law 116–260).